Citation Nr: 1824197	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a hysterectomy due to sexual assault.

2. Entitlement to an rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 11, 2015, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel 




INTRODUCTION

The Veteran served from January 1974 to August 1977 and from July 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The issue of entitlement to service connection for a hysterectomy due to sexual assault is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, Veteran's posttraumatic stress disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Total occupational and social impairment have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no more, for PTSD prior to February 11, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 9411 (2017).

2. The criteria for a rating in excess of 70 percent for PTSD from February 11, 2015 have not been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent May 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. §§ 5103; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  The Veteran has not notified the VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. §§ 5103A; 38 C.F.R. § 3.159(c). 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4. (2017).  While the Board typically considers only those factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

When there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is rated as 50 percent disabling prior to February 11, 2015 and as 70 percent disabling beginning February 11, 2015, under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

As an initial matter, the Board determines that a 70 percent rating is warranted prior to February 11, 2015.  Specifically, at her VA examination in June 2010, the Veteran reported experiencing suicidal ideation, as well as irritability with outbursts of anger.  She has also had significant impairment in a social setting which has been made worse by an apparent cocaine addiction.  On the basis of these symptoms, a 70 percent rating is warranted prior to February 11, 2015.  

However, the Board determines that a 100 percent rating is not warranted for any period on appeal.  Specifically, The Veteran's medical record reflects that she received in-patient psychiatric treatment in February 2010 at the Birmingham VA and in May 2010 at the Augusta VA.  Her records reflect that she was alert and oriented, anxious, denied delusions and hallucinations, and exhibited no evidence of paranoia or psychosis.  Her treating physicians noted that her insight was moderate and intact.  During an examination in June 2010 at the Augusta VA, the treating physician found that she was alert and oriented, anxious, and tearful.  However, her thought process was logical and goal oriented, she denied delusions, hallucinations, or suicidal or homicidal thoughts.  Additionally, no evidence of paranoia or psychosis was noted.  

During a June 2010 VA examination, the Veteran reported a disturbance of motivation and mood, stated that when she was depressed she did not want to get out of bed or engage in any activity, and she experienced difficulty getting along with her roommates.  Upon examination, the examiner found that her behavior was grossly inappropriate, very hostile, and somewhat angry.  The examiner noted that the Veteran's thought processes and judgement were impaired.  Additionally, her memory was mildly impaired, as she forgets names, directions, and recent events.  The Veteran exhibited suicidal ideation, but reported no plan at the time.  The examiner opined that the Veteran was intermittently unable to perform activities of daily living, but could perform self-care.  She noted that the Veteran had difficulty with psychiatric symptoms which caused occupational and social impairment with intermittent decrease in work efficiency and intermittent inability to perform occupational tasks.  Furthermore, the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, and memory loss.

The Veteran's February 2015 VA examiner diagnosed her with borderline personality disorder, chronic PTSD, stimulant use disorder, and alcohol use disorder.  The examiner opined that these diagnoses resulted in emotional instability, poor judgment, and poor problem solving/coping skills.  The Veteran reported that she trusts no one, was very suspicious of most men and avoids them like the plague.  Upon examination, the Veteran was alert, pleasant, and cooperative with a depressed affect.  She was mildly tearful and reported that her mood was awful.  The examiner found no evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  Furthermore, the examiner noted that the Veteran's insight was fair and her judgment was limited. 
The Veteran was provided a new VA examination in July 2015.  She reported a great ongoing difficulty with her symptom patterns and can no longer enjoy the simplest of activities.  The Veteran also complained of increased trouble with long and short term memory.  Upon examination, she exhibited normal attention and variable concentration.  The examiner noted that the Veteran struggled with remembering basic information, her fund of knowledge appeared below average, and her intellectual abilities appeared below average.  The examiner noted that her mood was anxious and nervous and her affect was restricted.  Additionally, the examiner noted the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting ability, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining work and social relationships, and suicidal ideation.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Furthermore, she opined that the Veteran's PTSD and social impairment was emotionally debilitating.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause total social and occupational impairment.

In this case, the amount of impairment the Veteran experiences is clearly significant.  However, there does not seem to be a showing of total impairment, as is required by the diagnostic code.  Specifically, at her VA examination in February 2015, she stated that she lives with her niece and got along well with her.  Although she is also living with other relatives that cause stress, she has not indicated the inability to associate with them.  At her later examination in July 2015, she stated that she engaged in typical activities such as grocery shopping, and still appeared to associate with her niece.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her PTSD is worse than the rating she currently receives. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

In sum, the Board determines that a 70 percent rating is warranted for the entire period on appeal.  However, the higher 100 percent rating is not warranted at any time during the appeal period.  


ORDER

A 70 evaluation for PTSD, but no more, prior to February 11, 2015 is granted.

A 70 percent for PTSD after February 11, 2015 is denied. 


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for a hysterectomy due to sexual trauma must be remanded. 

The Veteran contends that she was sexually assaulted in the military, and she relates the post-service hysterectomy she underwent to this in-service military sexual trauma (MST).  Review of the service treatment records reflect that she was treated for Bartholin's cyst in April 1976 and for abscesses on her labia majora in July 1981.  She had normal pelvic examinations while in service and upon separation in 1977 she reported severe menstrual cramps.  In July 1987, a pathology report on the uterus showed leiomyoma (fibroids), squamous metaplasia on her cervix, and her fallopian tubes showed hydrosalpinx with chronic inflammation.  The Veteran underwent a total hysterectomy in July 1987.  Therefore, a VA examination to secure a medical nexus opinion is needed. 

Acknowledging the duty to assist the Veteran in developing her claim, a remand is therefore necessary in order to obtain an initial VA examination and medical opinion.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal.  Invite the Veteran to submit any further evidence in support of her claim.

2. Schedule the Veteran for a VA examination, preferably with an obstetrician/gynecologist (OB/GYN), to determine the nature and etiology of her hysterectomy.

The entire claims file is to be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration any in-service clinical records reflecting the Veteran's gynecological complaints, as well as medical treatments for Bartholin's cyst and abscesses on her labia majora.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's July 1987 hysterectomy had its onset in service or is otherwise related to the Veteran's military service, to include her 1) military sexual trauma; and/or 2) her in-service treatment for gynecological problems, to include treatment for Bartholin's cyst, abscesses on her labia majora, and any other medical findings of gynecological problems in-service that led to the development of her post-service gynecological problems which resulted in her hysterectomy. 

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for a hysterectomy due to sexual trauma.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


